DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2017/039779, filed on 2017/06/28.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US Patent/PGPub. No. 20110175899) in view of McMANAMON et al. (US Patent/PGPub. No. 20190018165).

Regarding Claim 1, Bittar et al. teach a method ([0019], FIG. 1, i.e. methods) for visualization and manipulation ([0019], FIG. 1, i.e. communication of volumetric logging data to a surface processing system for presentation to a driller or other user interested in visualizing the formations) of downhole data in a well monitoring system ([0019], FIG. 1, i.e. data … borehole), comprising:
receiving a measured signal ([0021], FIG. 1, i.e. collects measurements) of a downhole environment ([0019], FIG. 1, i.e. the formations surrounding a borehole);
displaying ([0035], FIG. 4, i.e. display 91 often takes the form of a video monitor), on a stereographic ([0040], FIG. 5B, i.e. stereoscopic) viewer ([0040], FIG. 5B, i.e. Viewing glasses 502), a three dimensional virtualization ([0028], FIG. 1, i.e. visualization of formation parameters that are measured in terms of a three-dimensional) based on the measured signal (i.e. please see above citation(s));
manipulating ([0030], FIG. 1, i.e. different visualization geometries, including tube, sectioned solids, concentric shells, unwrapped cylinders, and axially flattened cylinders) the three dimensional virtualization (i.e. please see above citation(s)) in response to an input from a user ([0030], FIG. 1, i.e. input device 92 is shown as a keyboard, but may similarly take many alternative forms such as pointing devices, joysticks, buttons, motion sensors, a keypad, a camera, a microphone or other means for receiving information from a user), thereby creating a manipulated three dimensional virtualization ([0030], FIG. 1, i.e. different visualization geometries);
displaying, on the stereographic viewer, the manipulated three dimensional virtualization (i.e. please see above citation(s)).
However, Bittar et al. do not explicitly teach
the manipulated three dimensional visualization includes at least one control for modifying at least one parameter of production for the well monitoring system; and
modifying the at least one parameter of production in response to interaction by the user with the at least one control.
In the same field of endeavor, McMANAMON et al. teach
the manipulated three dimensional visualization ([0066], FIG. 1-2, i.e. map the 3-dimensional) includes at least one control for modifying ([0066], FIG. 1-2, i.e. change of the volume of the fluid) at least one parameter of production ([0066], FIG. 1-2, i.e. volume of the fluid) for the well monitoring system ([0066], FIG. 1-2, i.e. wellbore … system 100); and
modifying the at least one parameter of production (i.e. please see above citation(s)) in response to interaction by the user ([0040], FIG. 1-2, i.e. One of skill in the art… can select) with the at least one control ([0040], FIG. 1-2, i.e. spatial resolution value 214).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Bittar et al. teaching method of visualizing downhole data comprising receiving environment’s signal, displaying, and creating virtual view with McMANAMON et al. teaching method of modifying production parameter by user’s control to effectively enhance user’s virtual reality environment by user modifying spatial resolution (McMANAMON et al.’s [0040]).

Regarding Claim 2, the method of claim 1,
Bittar et al. teach further comprising:
generating ([0035], FIG. 4, i.e. generating visualizations) a three dimensional model ([0028], FIG. 1, i.e. visualization … three-dimensional) based on the measured signal (i.e. please see above citation(s)); and
displaying, on the stereographic viewer, the three dimensional virtualization based on the three dimensional model (i.e. please see above citation(s)).

Regarding Claim 3, the method of claim 1, wherein
Bittar et al. teach displaying the three dimensional virtualization based on the measured signal (i.e. please see above citation(s)) comprises:
displaying, on the stereographic viewer (i.e. please see above citation(s)), a left image to a user's left eye ([0040], FIG. 5B, i.e. left view) and a right image to a user's right eye ([0040], FIG. 5B, i.e. right view),
wherein at least one or both of the left image and the right image is based on the measured signal (i.e. please see above citation(s)).

Regarding Claim 4, the method of claim 3,
Bittar et al. teach
generating three dimensional depth ([0026], FIG. 1, i.e. measures at least one formation parameter as a function of tool depth) changes in the three dimensional virtualization (i.e. please see above citation(s)) due to a variation ([0040], FIG. 5B, i.e. optics to shift) between the left image and the right image (i.e. please see above citation(s)).

Regarding Claim 5, the method of claim 3,
Bittar et al. teach further comprising
receiving a left measured signal ([0040], FIG. 5B, i.e. left view) of the downhole environment and a right measured signal ([0040], FIG. 5B, i.e. right view) of the downhole environment (i.e. please see above citation(s)), and
displaying, on the stereographic viewer, the left image based on the left measured signal, and the right image based on the right measured signal (i.e. please see above citation(s)).

Regarding Claim 6, the method of claim 5, wherein
Bittar et al. teach
the left measured signal (i.e. please see above citation(s)) is based on a first physics ([0040], FIG. 5B, i.e. left eye’s colors/lenses) and the right measured signal (i.e. please see above citation(s)) is based on a second physics ([0040], FIG. 5B, i.e. right eye’s colors/lenses).

Regarding Claim 7, the method of claim 1, wherein
Bittar et al. teach
the measured signal of the downhole environment is at least one or more of a formation property ([0020], FIG. 1, i.e. various formations 18), a casing property, casing defect, temperature, pressure, chemical composition, distance to water/C02, distance to a bed boundary (DTBB), caliper measurement, resistivity, steam assisted gravity drainage, near surface geology, and man-made structures (i.e. alternative limitation(s) omitted).

Regarding Claim 8, the method of claim 1, wherein
Bittar et al. teach
interaction by the user (i.e. please see above citation(s)) with the at least one control is performed by a gesture control device ([0030], FIG. 1, i.e. pointing devices) or a head tracking system (i.e. alternative limitation(s) omitted).

Regarding Claim 9, the method of claim 1,
Bittar et al. teach
further comprising determining at least one parameter of a well-logging ([0020], FIG. 1, i.e. logging while drilling (LWD)), casing inspection, or drilling operation (i.e. alternative limitation(s) omitted) in response to the input from the user (i.e. please see above citation(s)).

Regarding Claim 10, the method of claim 9, wherein
Bittar et al. teach
determining the at least one parameter of a well-logging ([0020], FIG. 1, i.e. logging while drilling (LWD)) or casing inspection operation (i.e. alternative limitation(s) omitted) is one of specifying a plurality of settings ([0020], FIG. 1, i.e. logging tool having multiple depths of investigation) of a next logging run ([0020], FIG. 1, i.e. “logging while drilling (LWD)” would have a next logging run) or geosteering (i.e. alternative limitation(s) omitted).

Regarding Claim 11, the method of claim 1, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises valve opening or shut-off ([0084], FIG. 1-3, i.e. “valve is failing” would either open or shut-off).

Regarding Claim 12, the method of claim 1, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises at least one hydraulic fracturing parameter ([0039], FIG. 1-2, i.e. hydraulic fracture treatment).

Regarding Claim 13, the method of claim 1, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises at least one production zone ([0039], FIG. 1-2, i.e. designated zone) production parameter ([0073], FIG. 1-3, i.e. parameters (e.g. only the treating equipment, wellbore, formation, and/or flowback pit)).

Regarding Claim 14, Bittar et al. teach a system ([0023], FIG. 3, i.e. tubing-conveyed logging system) for visualization and manipulation ([0019], FIG. 1, i.e. communication of volumetric logging data to a surface processing system for presentation to a driller or other user interested in visualizing the formations) of downhole data ([0019], FIG. 1, i.e. data … borehole), comprising:
an interactive virtual reality apparatus ([0028], FIG. 1, i.e. visualization of formation parameters that are measured in terms of a three-dimensional) having a stereographic ([0040], FIG. 5B, i.e. stereoscopic) display device ([0024], FIG. 3, i.e. display device 68) and a gesture control device user ([0030], FIG. 1, i.e. input device 92 … for receiving information from a user); and
an electronic device ([0024], FIG. 3, i.e. computer system 66) communicatively coupled with ([0024], FIG. 3, i.e. communicate with) the interactive virtual reality apparatus, the electronic device (i.e. please see above citation(s)) having a processor ([0036], FIG. 4, i.e. processor 97) and a memory ([0036], FIG. 4, i.e. memory 98), the memory storing instructions ([0036], FIG. 4, i.e. information), which when executed cause the processor to:
receive a measured signal ([0021], FIG. 1, i.e. collects measurements) of a downhole environment ([0019], FIG. 1, i.e. the formations surrounding a borehole);
generate ([0035], FIG. 4, i.e. display 91 often takes the form of a video monitor) a three dimensional virtualization ([0028], FIG. 1, i.e. visualization of formation parameters that are measured in terms of a three-dimensional) of the measured signal (i.e. please see above citation(s)); and
communicate ([0024], FIG. 3, i.e. communicate with) the three dimensional virtualization to the interactive virtual reality apparatus (i.e. please see above citation(s)); and
manipulate ([0030], FIG. 1, i.e. different visualization geometries, including tube, sectioned solids, concentric shells, unwrapped cylinders, and axially flattened cylinders) the three dimensional virtualization in response to an input ([0030], FIG. 1, i.e. input device 92 … receiving information from a user) from the interactive virtual reality apparatus (i.e. please see above citation(s)), thereby creating a manipulated three dimensional virtualization ([0028], FIG. 1, i.e. visualization of formation parameters that are measured in terms of a three-dimensional); and
communicate ([0024], FIG. 3, i.e. communicate) the manipulated ([0030], FIG. 1, i.e. different visualization geometries) three dimensional virtualization to the interactive virtual reality apparatus (i.e. please see above citation(s)).
However, Bittar et al. do not explicitly teach
the three dimensional virtualization is manipulated by including at least one control for modifying at least one respective parameter of production for a well monitoring system.
In the same field of endeavor, McMANAMON et al. teach
the three dimensional virtualization ([0066], FIG. 1-2, i.e. map the 3-dimensional) is manipulated by including at least one control for modifying ([0066], FIG. 1-2, i.e. change of the volume of the fluid) at least one respective parameter of production ([0066], FIG. 1-2, i.e. volume of the fluid) for a well monitoring system ([0066], FIG. 1-2, i.e. wellbore … system 100).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Bittar et al. teaching system of visualizing downhole data comprising receiving environment’s signal, displaying, and creating virtual view with McMANAMON et al. teaching system of modifying production parameter by user’s control to effectively enhance user’s virtual reality environment by user modifying spatial resolution (McMANAMON et al.’s [0040]).

Regarding Claim 15, the system of claim 14,
Bittar et al. teach further comprising the memory storing instructions, which when executed cause the processor (i.e. please see above citation(s)) to adjust a well bore ([0019], FIG. 1, i.e. borehole) operation ([0020], FIG. 1, i.e. drill … rotates) based on the manipulated three dimensional virtualization (i.e. please see above citation(s)).

Regarding Claim 18, the system of claim 14, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises valve opening or shut-off ([0084], FIG. 1-3, i.e. “valve is failing” would either open or shut-off).

Regarding Claim 19, the system of claim 14, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises at least one hydraulic fracturing parameter ([0039], FIG. 1-2, i.e. hydraulic fracture treatment).

Regarding Claim 20, the system of claim 14, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises at least one production zone ([0039], FIG. 1-2, i.e. designated zone) production parameter ([0073], FIG. 1-3, i.e. parameters (e.g. only the treating equipment, wellbore, formation, and/or flowback pit)).

4.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US Patent/PGPub. No. 20110175899) in view of McMANAMON et al. (US Patent/PGPub. No. 20190018165) and Fortin-Deschnes et al. (US Patent/PGPub. No. 20190258058).

Regarding Claim 16, Bittar et al. and McMANAMON et al. teach the system of claim 14.
However, Bittar et al. and McMANAMON et al. do not explicitly teach
the gesture control device is a head tracking system communicatively coupled with the stereographic display device.
In the same field of endeavor, Fortin-Deschnes et al. teach
the gesture control device ([0006], FIG. 1, i.e. body tracking) is a head tracking system ([0004], [0005], FIG. 1, i.e. positional head tracking) communicatively coupled with the stereographic display device ([0021], FIG. 1, i.e. stereo view images).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Bittar et al. and McMANAMON et al. teaching of head mount device with Fortin-Deschnes et al. teaching of head tracking device comprising plurality of sensor to accurately calculate head pose in real-time by utilizing head tracking system (Fortin-Deschnes et al.’s [0005]).

Regarding Claim 17, Bittar et al. and McMANAMON et al. teach the system of claim 14.
However, Bittar et al. and McMANAMON et al. do not explicitly teach
the gesture control device is configured to be coupled with at least one extremity of a user, the gesture control device having one or more sensors tracking movement of the at least one extremity.
In the same field of endeavor, Fortin-Deschnes et al. teach
the gesture control device ([0006], FIG. 1, i.e. body tracking) is configured to be coupled with at least one extremity ([0004], [0005], FIG. 1, i.e. head) of a user, the gesture control device having one or more sensors ([0022], FIG. 1, i.e. camera sensors) tracking movement ([0006], FIG. 1, i.e. tracking) of the at least one extremity (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Bittar et al. and McMANAMON et al. teaching of head mount device with Fortin-Deschnes et al. teaching of head tracking device comprising plurality of sensor to accurately calculate head pose in real-time by utilizing head tracking system (Fortin-Deschnes et al.’s [0005]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628